DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 06/10/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.
Status of Claims
Applicant's amendment of claim 1, 3, 5, cancellation of claim 2 and 7, and additions of new claim 8  in “Claims” filed on 05/19/2021 with the “Request for Continued Examination (RCE)” filed on 06/10/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1, 3-6, and 8 pending for prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Obata (US 2016/0005919 hereinafter Obata) in view of Motoda (US 2013/0016749 hereinafter Motoda) or Takeda et al (US 2005/0110037 hereinafter Takeda), and Shih (US 2016/0027978 hereinafter Shih).
With respect to claim 1, Obata (Fig. 1) teaches a deep ultraviolet light emitting element comprising, in an order: 
a substrate (10); ([0052]) 
an n-type semiconductor layer (20); 
a light-emitting layer (30) configured to emit deep ultraviolet light having a peak emission wavelength in a range of 200 nm or more and 350 nm or less; ([0047-0052] the peak emission is between 200nm and 300nm, which is within the claimed range; See MPEP 2144.05 "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); [Abstract] Deep ultraviolet light emitting device)) 
p-type semiconductor layers (50), comprising: ([0088-0090])
a p-type first layer (51) that is made of p-type AlxGa1-xN having an Al composition ratio x (0 < x <1) higher than an Al composition ratio of a layer to emit the deep ultraviolet light in the light-emitting layer; ([0095] the Al composition of the p-type layer (51) is greater than the Al composition of the barrier layer of the light emitting layer (30) is greater than 0.10 and no more than 0.45) and 
a p-type contact layer (52) directly on the p-type first layer (51). ([0098])
Obata teaches wherein the p-type contact layer is formed of GaN, and fails to teach the p-type contact layer being made of a non-nitride p-type group III-V semiconductor material or a p-type group IV semiconductor material.
Motoda (Fig. 1) teaches a nitride light emitting device wherein the p-type contact layer (5) is formed of GaN or GaAs. ([0023])
Takeda (Fig. 1) teaches a nitride light emitting device wherein the p-type contact layer (19) is formed of GaN or AlGaAs, but GaAs is preferred. ([0043])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to replace the p-type contact layer of Obata that is formed of GaN with a p-type contact layer made of a p-type non-nitride group III-V semiconductor material of a p-type group IV semiconductor material, as Motoda teaches these are well-known alternative materials for use as a p-type contact layer in a light emitting device; Takeda teaches they are known alternatives and even preferable to a GaN p-type contact layer. See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results
Obata in view of Motoda or Takeda teaches the p-type contact layer with a thickness, but does not expressly teach that the p type contact layer having a thickness of 1000 nm or more and 3000 nm or less
Shih (Fig. 1) teaches a light emitting diode (LED) die, with a p-contact layer (62; [0041]) with a thickness of 1 .mu.m to 500 .mu.m.
 It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to replace the thickness of the p-type contact layer of Obata with the thickness of taught in Shih, and thereby the p type contact layer having a thickness of 1000 nm or more and 3000 nm or less (in view of Shih [0041]; a thickness of 1 .mu.m to 500 .mu.m). See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), as Shih  teaches a deposition process to a desired thickness of the p-contact layer for a more efficient device. 
wherein the p type contact layer has a reflectance of the deep ultraviolet light at a wavelength of 280nm incident on the p-type contact layer from the p-type first layer being 10% or higher. (The prior art discloses the same materials, thicknesses, and configuration as claimed, therefore this limitation would be inherent to the combination of references or at least easily discoverable through routine experimentation by a PHOSITA).
With respect to claim 4, Obata (Fig. 1) in view of Motoda (Fig. 1) or Takeda (Fig. 1), and Shih teaches the deep ultraviolet light emitting element of claim 1, wherein the substrate (10) is a sapphire substrate, an AlN template substrate, or a single-crystalline AlN substrate. ([0055] sapphire substrate).
With respect to claim 5, Obata (Fig. 1) teaches a method of manufacturing a deep ultraviolet light emitting element that is configured to emit deep ultraviolet light having a peak emission wavelength in a range of 200 nm or more and 350 nm or less, the method comprising the steps of: 
forming an n-type semiconductor layer (20) on a substrate (10); ([0057-0058])
forming a light-emitting layer (30) on the n-type semiconductor layer (20); ([0063-0064]) and 
forming p-type semiconductor layers (50) on the light-emitting layer (30), the step of forming the p-type semiconductor layers comprising: 
a first step of forming a p-type first layer (51) that is made of p-type AlxGa1-xN having an Al composition ratio x (0 < x < 1) higher than an Al composition ratio of a layer to emit the deep ultraviolet light in the light-emitting layer (30); ([0095] the Al composition of the p-type layer (51) is greater than the Al composition of the barrier layer of the light emitting layer (30) is greater than 0.10 and no more than 0.45) and 
a second step of forming, on the p-type first layer, a p-type contact layer (52) by MOCVD. ([0047], [0098])
Obata teaches wherein the p-type contact layer is formed of GaN, and fails to teach the p-type contact layer being made of a non-nitride p-type group III-V semiconductor material or a p-type group IV semiconductor material.
Motoda (Fig. 1) teaches a nitride light emitting device wherein the p-type contact layer (5) is formed of GaN or GaAs. ([0023])
Takeda (Fig. 1) teaches a nitride light emitting device wherein the p-type contact layer (19) is formed of GaN or AlGaAs, but GaAs is preferred. ([0043])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to replace the p-type contact layer of Obata that is formed of GaN with a p-type contact layer made of a p-type non-nitride group III-V semiconductor material of a p-type group IV semiconductor material, as Motoda teaches these are well-known alternative materials for use as a p-type contact layer in a light emitting device; Takeda teaches they are known alternatives and even preferable to a GaN p-type contact layer. See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results
See response to arguments regarding the limitation “wherein the p type contact layer has a reflectance of the deep ultraviolet light at a wavelength of 280nm incident on the p-type contact layer from the p-type first layer being 10% or higher. (The prior art discloses the same materials, thicknesses, and configuration as claimed, therefore this limitation would be inherent to the combination of references or at least easily discoverable through routine experimentation by a PHOSITA)
Obata in view of Motoda or Takeda teaches the p-type contact layer with a thickness, but does not expressly teach that the p type contact layer having a thickness of 1000 nm or more and 3000 nm or less
Shih (Fig. 1) teaches a light emitting diode (LED) die, with a p-contact layer (62; [0041]) with a thickness of 1 .mu.m to 500 .mu.m.
 It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to replace the thickness of the p-type contact layer of Obata with the thickness of taught in Shih, and thereby the p type contact layer having a thickness of 1000 nm or more and 3000 nm or less (in view of Shih [0041]; a thickness of 1 .mu.m to 500 .mu.m). See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), as Shih  teaches a deposition process to a desired thickness of the p-contact layer for a more efficient device. 
With respect to claim 6, Obata (Fig. 1) in view of Motoda (Fig. 1) or Takeda (Fig. 1), ad Shih teaches the deep ultraviolet light emitting element of claim 1, wherein the p type contact layer (52) has a reflectance of the deep ultraviolet light at a wavelength of 280 nm incident on the p type contact layer from the p type first layer being 15% or higher. (See response to arguments.  The prior art discloses the same materials, thicknesses, and configuration as claimed, therefore this limitation would be inherent to the combination of references or at least easily discoverable through routine experimentation by a PHOSITA)
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Obata (US 2016/0005919 hereinafter Obata) in view of Motoda (US 2013/0016749 hereinafter Motoda) or Takeda et al (US 2005/0110037 hereinafter Takeda), and Seo et al. (US 2016/028494; hereinafter Seo).
With respect to claim 3, Obata (Fig. 1) teaches a deep ultraviolet light emitting element comprising, in an order: 
a substrate (10); ([0052]) 
an n-type semiconductor layer (20); 
a light-emitting layer (30) configured to emit deep ultraviolet light having a peak emission wavelength in a range of 200 nm or more and 350 nm or less; ([0047-0052] the peak emission is between 200nm and 300nm, which is within the claimed range; See MPEP 2144.05 "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); [Abstract] Deep ultraviolet light emitting device)) 
p-type semiconductor layers (50), comprising: ([0088-0090])
a p-type first layer (51) that is made of p-type AlxGa1-xN having an Al composition ratio x (0 < x <1) higher than an Al composition ratio of a layer to emit the deep ultraviolet light in the light-emitting layer; ([0095] the Al composition of the p-type layer (51) is greater than the Al composition of the barrier layer of the light emitting layer (30) is greater than 0.10 and no more than 0.45) and 
a p-type contact layer (52) directly on the p-type first layer (51). ([0098])
Obata teaches wherein the p-type contact layer is formed of GaN, and fails to teach the p-type contact layer being made of a non-nitride p-type group III-V semiconductor material or a p-type group IV semiconductor material.
Motoda (Fig. 1) teaches a nitride light emitting device wherein the p-type contact layer (5) is formed of GaN or GaAs. ([0023])
Takeda (Fig. 1) teaches a nitride light emitting device wherein the p-type contact layer (19) is formed of GaN or AlGaAs, but GaAs is preferred. ([0043])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to replace the p-type contact layer of Obata that is formed of GaN with a p-type contact layer made of a p-type non-nitride group III-V semiconductor material of a p-type group IV semiconductor material, as Motoda teaches these are well-known alternative materials for use as a p-type contact layer in a light emitting device; Takeda teaches they are known alternatives and even preferable to a GaN p-type contact layer. See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results
wherein the p-type contact layer (52) has a thickness of 10 nm or more and 3000 nm or less. ([0101] the thickness of the p-type contact layer is 1nm to 250nm) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Obata in view of Motoda or Takeda teaches wherein a metal electrode (70) is provided on the p-type contact layer (52), but fails to teach wherein that layer is a metal reflective layer comprising Rh.
Seo (Fig. 4F) teaches a light emitting device with a reflective layer 146 comprising of rhodium ([0032]), where the first width W1 of the reflective layer 146 may be increased, and thus, an amount of light reflected may be increased.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to provide the reflective metal electrode comprising of rhodium of Seo to the device of Obata in view of Motoda (Fig. 1) or Takeda, as the reflective metal electrode increases amount of light reflected. ([0032]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
wherein the p type contact layer has a reflectance of the deep ultraviolet light at a wavelength of 280nm incident on the p-type contact layer from the p-type first layer being 10% or higher. (The prior art discloses the same materials, thicknesses, and configuration as claimed, therefore this limitation would be inherent to the combination of references or at least easily discoverable through routine experimentation by a PHOSITA).
With respect to claim 8, Obata (Fig. 1) in view of Motoda (Fig. 1) or Takeda (Fig. 1), and Seo teaches the deep ultraviolet light emitting element of claim 3, wherein the substrate (10; ([0052, 0055]; sapphire substrate) is a sapphire substrate (10; ([0052, 0055]; sapphire substrate), an AlN template substrate, or a single-crystalline AlN substrate.
Response to Arguments
	The finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114 in respect with the request for continued examination, in the “Request for Continued Examination (RCE)” filed on 06/10/2021, under 37 CFR 1.114
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 05/19/2021 have been fully considered, but they are not persuasive, because of the following: Applicant's amendments of claims 1, 3, and 5 necessitated the shift in new grounds of rejection detailed in sections 1above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims above. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898